UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8611


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWAYNE H. JENKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:93-cr-00081-1)


Submitted:    April 15, 2009                 Decided:   April 22, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne H. Jenkins, Appellant Pro Se. Melissa Elaine O’Boyle,
Assistant United  States   Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dwayne H. Jenkins seeks to appeal the district court’s

order    denying      his       motion        for    reduction    of     sentence     under    18

U.S.C. § 3582(c)(2) (2006).                         In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.          Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is     criminal          in    nature     and     ten-day       appeal     period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                                 Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district       court           entered    its     order    denying      the

motion for reduction of sentence on April 22, 2008.                                  The notice

of appeal was filed on December 9, 2008.                              See Fed. R. App. P.

4(c); Houston v. Lack, 487 U.S. 266 (1988).                                 Because Jenkins

failed    to    file        a    timely       notice     of    appeal    or     to   obtain    an

extension      of     the       appeal    period,        we    dismiss    the    appeal.       We

dispense       with     oral       argument           because     the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED

                                                     2